DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amemiya (US 20070010411 A1).
Amemiya teaches cleaning agent compositions for semiconductor wafers which include nonionic surfactants and a quaternary ammonium hydroxide compound (see abstract).
Concerning the applicant’s claimed nonionic surfactant of instant claims 1, 2, 3, 4, Amemiya teaches in paragraph 20 a nonionic surfactant having both ethylene oxide units as well as propylene oxide units which meets the limitation of the applicant’s claimed polyoxyethylene alkyl ether, polyoxypropylene alkyl ether, and polyoxyethylene oxypropylene alkyl ether.  The amounts of the nonionic surfactant are also taught in this paragraph to range from 0.0001-10% mass %.  And a value of 0.1% exemplified in table 1.  Concerning the HLB value of the nonionic surfactant, in Table 1 Amemiya teaches an example composition containing a surfactant having an HLB value of 14.5 (paragraph 95).
Concerning the alkaline material and the quaternary ammonium hydroxide of instant claims 1, 5, 6, Amemiya teaches in paragraph 20 various suitable quaternary ammonium hydroxide compounds having R1, R2, R3, and R4 groups which are alkyl groups having 1-6 carbon atoms which would include the applicant’s tetrabutylammonium hydroxide of instant claim 6.  The amount of the quaternary ammonium hydroxide is taught to range from 0.001% to 30% by mass with a value of 0.08% exemplified in table 1.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or suggest the specific method using the specific composition of claim 1 for the removal of photoresists.  Although Amemiya teaches cleaning semiconductor wafers using compositions that meet the limitations of instant claim 1, Amemiya fails to teach or suggest the specific steps of forming a photoresist film and removing the photoresist from the semiconductor substrate.  Nor does Amemiya provide sufficient motivation to modify the invention for the specific purpose of creating and removing photoresists as is required in instant claims 7 and 8.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767